Citation Nr: 0907251	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than May 23, 2002 
for the grant of service connection for mixed bipolar 
disorder with post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her husband.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1976 to February 1978.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Veteran testified before a Veterans Law Judge at a Travel 
Board hearing at the Denver RO in September 2005.  A 
transcript of the hearing is associated with the claims 
folder.  

The Board denied the claim in November 2006.  She timely 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2008 the Court granted the Parties' Joint 
Motion for Remand, and the appeal was returned to the Board 
for adjudication in compliance with the instructions of the 
Joint Motion.

In September 2008 the Veteran was advised that the Judge who 
had conducted her hearing was no longer employed by the 
Board.  She responded that she did not wish to appear at 
another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Joint Motion noted that the Board did not address whether 
documents submitted by the Veteran prior to November 1989 
constituted valid notices of disagreement.  Specifically, the 
parties pointed out that the Board failed to discuss whether 
a July 27, 1989 letter received August 23, 1989 constituted a 
valid notice of disagreement with the November 1988 rating 
decision; and whether evidence submitted by the Veteran in 
September 1989 constituted a notice of disagreement with the 
November 1988 rating decision.  The Board has determined that 
the AOJ should, in the first instance address these 
questions.

The Board also notes that the Veteran has submitted 
voluminous VA treatment records which were received by the 
Board in October 2008.  Neither the Veteran nor her 
representative has waived initial AOJ review of these 
records.

Finally, the Board notes that the Veteran has not been 
provided with notice of the evidence and information 
necessary to establish an effective date earlier than May 23, 
2002 for the grant of service connection for mixed bipolar 
disorder with post traumatic stress disorder (PTSD).  She 
should be provided with such notice and afforded the 
requisite time to respond to that notice prior to future 
adjudication of her appeal.

In light of the above discussion, the Board has determined 
that additional action on the part of the AOJ is required.  
Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant appropriate 
notice regarding the evidence and 
information necessary to establish an 
effective date earlier than May 23, 2002 
for the grant of service connection.  
Such notice should indicate which party 
is responsible for attempting to obtain 
any such information or evidence.  

2.  Review the record and consider 
whether the Veteran's July 27, 1989 
letter and September 1989 submission of 
treatment records constituted notices of 
disagreement with the November 1988 
rating decision.  

If upon completion of the requested actions, the claims 
remain denied, the case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




